Citation Nr: 9931539	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by diarrhea.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a disability 
manifested by skin rash.  

4.  Entitlement to service connection for a disability 
manifested by lethargy/tiredness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty in the United States Naval 
Reserve from December 1990 to May 1991, with eleven months 
prior, unconfirmed active duty.  His DD Form 214 reflects no 
foreign service, but shows receipt of the Southwest Asia 
Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  The 
veteran has also claimed diarrhea, skin rash, and 
lethargy/tiredness as symptoms of undiagnosed illness.  These 
issues, as well as additional issues claimed as undiagnosed 
illnesses, were denied on that basis in January 1996 and 
again in April 1999.  The veteran has not, as yet, initiated 
an appeal as to any of those issues.  


FINDING OF FACT

The claims of entitlement to service connection for 
disabilities manifest by diarrhea, back problems, a skin 
rash, and lethargy/tiredness are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for a disability 
manifested by diarrhea, a back disorder, a disability 
manifested by skin rash, or a disability manifested by 
lethargy/tiredness.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A.  Service Connection for Diarrhea

Service medical records are negative for any episode of 
diarrhea.  In March 1991, the veteran underwent a physical 
examination described as a reenlistment examination in the 
Naval Reserve, which was characterized as a "benign exam."  
The examiner noted, however, that overseas facilities did not 
permit the calculation of body fat or the determination of 
occult blood in the stool.  In April 1991, the veteran signed 
a statement affirming that he had been examined during the 
past 12 months, had been considered physically qualified for 
separation from active duty, and that no defects had been 
noted which would disqualify him from the performance of his 
duties.  He was invited to report to the examining physician 
any defect or condition which he believed was serious or 
which interfered with the performance of his military duties.  
The veteran did not report any defects.  An annual 
examination in February 1992 was also termed benign, although 
it was noted that the veteran was obese.  The veteran 
reported no stomach or intestinal trouble.  

In November 1991, approximately six months after his 
discharge from active duty, the veteran was seen by David 
Hensleigh, M.D., of Clay County Medical Clinics, for 
complaints of diarrhea.  In outpatient clinical notes of that 
date, Dr. Hensleigh recorded a statement from the veteran 
that he had developed diarrhea since he had been in Saudi 
Arabia during Desert Storm.  He had been treated with Cipro 
(Ciprofloxacin) as a preventative, but continued to have 
diarrhea.  He stated that some of the men in his group had 
been to VA where they were treated for protozoan infection.  
Dr. Hensleigh prescribed Flagyl.  Outpatient clinical notes 
10 days later indicated that the veteran was still having 
problems with his stomach and with diarrhea.  Although an 
esophagogastroduodenoscopy (EGD) had been performed, Dr. 
Hensleigh had considered a diagnosis of Giardia and 
prescribed Flagyl, but this had not really helped very much.  
On physical examination, the veteran's stomach was somewhat 
tender in the upper mid epigastrium, although he had good 
bowel sounds and no rebound.  It was planned to do a 
colonoscopy. 

In June 1993, the veteran underwent a Persian Gulf Registry 
examination, which revealed that he was well developed, well 
nourished, and not in any distress.  He reported that he had 
served in the Gulf as an Equipment Operator, clearing rocks 
and boulders, as well as cleaning his equipment.  The veteran 
stated that his diarrhea started two weeks after entering the 
country after being given Ciprofloxacin twice daily for at 
least 10 days, then for 5 days again after they moved north 
into the battle area.  He related that this problem had 
intermittently recurred since his return, amounting to 20 
weeks of diarrhea per year.  He described the diarrhea as 
loose, watery, and painless, without complaints of nausea or 
vomiting.  He usually had 3-5 days of diarrhea, followed by a 
week to 10 days of normal stools.  He took an over-the-
counter medication, Imodium AD, with good results.  

In November 1993, according to Dr. Hensleigh's records, the 
veteran underwent colonoscopy at the Clay County Hospital for 
chronic diarrhea of undetermined etiology ever since the Gulf 
War.  This test found no abnormalities of the cecum mucosa, 
of the ascending colon and hepatic flexure, of the transverse 
colon and splenic flexure, or of the descending colon.  There 
were no diverticula nor mucosal abnormalities and no polypoid 
lesions.  Overall, this was a normal colonoscopy.  

Two EGDs were also performed that month, as the veteran had 
been having upper mid epigastric pain and dysphagia.  The 
first procedure found a moderate sized hiatal hernia with 
significant reflux esophagitis and a small Schatzki's ring.  
These results, however, were not confirmed on the second 
procedure.  This examination found that the duodenal mucosa, 
the duodenal bulb itself, the antrum and the pylorus were all 
normal, with no gastritis or ulcerations in the pyloric 
channel  The fundus and cardiac portions of the stomach were 
normal.  Although a hiatal hernia with some reflux 
esophagitis and a little scarring was noted down the distal 
esophagus, there was no Schatzki's ring formation.  The 
middle and upper third of the esophagus were normal as was 
the posterior pharynx and vocal cords.  

Letters from four of the veteran's friends, received in 
October and November 1996 state that the veteran had had a 
number of disabilities that appeared to be related to his 
experiences in the Persian Gulf.  All mentioned that the 
veteran had almost constant diarrhea and that he had missed a 
lot of work because of this and other medical problems.  

A VA general medical examination report, dated in April 1997, 
stated that the veteran's present complaint included 
diarrhea.  Physical examination revealed that he was 5 ft. 9 
inches in height and weighed 230 pounds; his maximum weight 
in the past year had been 235 pounds.  Medical history, as 
reported by the veteran, disclosed that diarrhea had begun 
while he was still in Saudi Arabia.  Although he had had a 
work-up while in the Naval Reserve, nothing abnormal was 
found.  Now he complained of runny stools about every three 
weeks which lasted for one day.  He took no medication.  His 
main change was his weight.  His appetite was good.  The 
diagnosis was diarrhea, unknown cause.  

B.  Service Connection for a Back Disorder

Service medical records reveal that in January 1991, the 
veteran complained of low back pain.  He was noted to have 
had a history of mild low back pain, which he treated with 
mild analgesics and with a water bed at home.  This treatment 
usually resulted in complete resolution of his symptoms.  
During active service, however, the discomfort slowly and 
steadily increased, and he had had to go back on pain 
medications.  Physical examination revealed no deformity and 
full range of motion, but positive point tenderness at L4 and 
L5.  The assessment was chronic muscle strain.  In March and 
April 1991, the veteran reported to the outpatient clinic for 
refills of pain medications for his back.  The veteran's 
separation examination in March 1991 does not refer to a back 
disorder, although the veteran did note in his Report of 
Medical History that he had had recurrent back pain.  

Dr. Hensleigh's records for November 1991 do not show any 
complaints of back pain, nor does the February 1992 Naval 
Reserve annual examination.  The Persian Gulf Registry 
examination found the back to be normal. 

A report from an outpatient examination, dated in September 
1995, from William C. Woodall, III, M.D., a neurosurgeon 
associated with the Woodall Neurosurgical Group, P.C., noted 
that the veteran had developed pain in his left groin the 
previous February.  Although he apparently had had 
laparoscopic surgery to evaluate this, he had been told at 
the time they could not identify a hernia.  Some chronic 
lower back pain which had been present for many years had not 
changed.  Physical examination revealed that the veteran was 
well-developed, well-nourished, and in no obvious distress.  
Examination of the back revealed a normal range of movement.  
Straight leg raising was negative.  Motor and sensory exams 
were normal.  The impression was left groin and leg pain.  
Magnetic resonance imaging (MRI) subsequently undergone, 
however, provided an impression of herniated nucleus pulposus 
centrally L4-5 and bilateral L4-5 facet joint effusions.  In 
communication with the veteran's wife, Dr. Woodall stated 
that it appeared that the veteran had a central disc 
protrusion at L4-5, which did not appear to be lateralized as 
was his pain.  Dr. Woodall believed that these findings did 
not clearly coincide with the symptoms.  In April 1996, Dr. 
Woodall reported that the veteran's back pains had gotten 
much better since the last visit. 

The VA general medical examination report in April 1997 did 
not refer to complaints of back pain.  The veteran reported 
that he had had a diagnosis of disc disease for about 20 
years.  He had hurt his back in the Persian Gulf, and an MRI 
in 1995 showed L3, 4, 5 degenerative disc disease.  He 
complained of pain in the left groin area and down the 
posterior left thigh.  Examination revealed that the veteran 
walked with a slight limp.  He could heel walk or toe walk 
and squat to 90 degrees and recover.  He had normal deep 
tendon reflexes bilaterally.  Straight leg raising was 
positive on the left at 35 degrees.  He had a positive 
sciatic stretch sign on the left.  Range of motion of the 
lumbar spine was restricted, with no evidence of pain during 
testing.  The diagnosis was degenerative disc disease of the 
lumbosacral spine with left radiculopathy.  

C.  Service Connection for a Skin Rash

Service medical records do not refer to a skin rash.

The Persian Gulf Registry Code Sheet of June 1993 reported 
that the veteran complained of diarrhea and a skin rash.  The 
diagnosis at that time was verruca vulgaris, or contact 
dermatitis.  Physical examination revealed a very mild rash 
of the skin located in the right axillary area, on volar 
surface near the arm.  This began approximately 6 months 
after return from Saudi Arabia.  It was confined to his right 
axilla, occasionally itched and occasionally erupted into a 
papular state for two or three days and then receded.  

An August 1996 outpatient clinical record from Dr. Hensleigh 
noted that the veteran had seborrheic keratosis on the left 
shoulder.  Under local anesthesia, the lesion was removed.  

The VA general medical examination noted a reported history 
of a skin rash in the left chest area three years before, 
which had been diagnosed as an allergic reaction to soap.  
The rash lasted six weeks and had not recurred.  Present 
examination found no current rash.  The examiner noted that 
the veteran had been examined for a skin rash, which had not 
been found.

D.  Service Connection for Lethargy/Tiredness

The veteran reported during his April 1997 VA general medical 
examination that he had had no energy since returning from 
Gulf.  He alleged that he was unable to hold out long enough 
to do any manual labor, that he could only use a power saw or 
dig a hole for about ten to fifteen minutes, and that he had 
never recovered his energy.  He stated that he worked full-
time at a sedentary job.  The diagnosis was fatigue, etiology 
undetermined.  

II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

A.  Disability manifested by diarrhea

Although the veteran has stated to various medical examiners 
that he suffered from diarrhea during service in Saudi 
Arabia, service medical records fail to reflect the 
occurrence of this disorder.  Even upon discharge when 
invited to report any condition which he believed to be 
serious enough to interfere with his military duties, he did 
not report any problems.  Rather than showing physical 
evidence of malnutrition or weight loss upon release from 
active duty, the veteran was described as obese.  However, 
the veteran has reported that he experienced diarrhea, and he 
is competent to report this symptom.  For purposes of 
determining whether his claim is well grounded, his report of 
symptomatology is accepted as within his competence, and the 
second prong of the well-grounded criteria has been met.  

However, there is no competent evidence of a current 
disability manifested by diarrhea.  Letters from four friends 
attesting to the fact that the veteran had had diarrhea in 
service and thereafter to the present time lack in 
specificity as to when the symptom first developed, as to 
whether they had personally noticed any accompanying symptoms 
or indications of such a disorder at any time in the past, 
and as to any precise observation of current symptomatology.  
When invited to submit additional information as to symptoms 
or conditions observed, these gentlemen did not reply.  This 
evidence, then, is not sufficient to show a chronic and 
current disability.  Although lay evidence may suffice 
without requiring medical expertise where the determinative 
issue, as here, involves the observation of symptoms, 
evidence which is too general and inconclusive is not 
sufficient to well-ground a claim.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  

Additionally, the April 1997 VA general medical examination 
appears to be based entirely on the veteran's reported 
current symptoms.  There is no indication that the examiner 
did anything more than to interview the veteran and to 
measure his height and weight.  In this respect, a most 
thorough review of the medical evidence by the Board fails to 
show any objective evidence of disability.  He has not been 
found currently to suffer from malnutrition, anemia, general 
debility, loss of weight, abdominal distress or cramps, 
nausea, or gaseous distention.  See 38 C.F.R. §§ 4.114, 
Diagnostic Codes 7319, 7321, 7323 (1999).  Although he is 
reported to have a weight loss of five pounds over the past 
year, this may be calculated as a .02 percent change in 
weight, an amount insignificant to indicate disability.  
Moreover, despite the fact that the veteran apparently works 
full time, he has presented no evidence from his employer of 
frequent absences from work due to a gastrointestinal 
disorder.  

In fact, as to objective evidence of a current disability, 
the opposite has been shown.  Rather than appearing thin or 
emaciated during the Persian Gulf Registry examination, the 
veteran was described as well-developed and well-nourished.  
The VA examiner also found him in a state of good nutrition.  
Without proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Additionally, no medical professional who has examined the 
veteran has found a nexus between service and the claimed 
chronic disability.  The claim is thus not well grounded and 
must be denied.  

B.  Back disorder

Considering next the claim for a back disability, service 
medical records relative to active service do note a 
diagnosis of chronic muscle strain, which apparently existed 
prior to service.  This disability appears to have resolved, 
as his Naval physical examination upon release from active 
duty did not make findings of a back disability, nor did the 
subsequent Persian Gulf Registry examination.  

Four years after release from active duty, the veteran was 
found to have a herniated nucleus pulposus by a private 
physician, a condition believed to be unrelated to his 
complaints of low back pain.  The VA physician provided a 
diagnosis of degenerative disc disease.  This evidence tends 
to show that, although the veteran may have had a transient 
worsening of pre-existing low back problems during service in 
Saudi Arabia, there is no evidence that his stay in Saudi 
Arabia had any role in the development of herniated nucleus 
pulposus or degenerative disc disease.  

Therefore, although the veteran currently has the above 
diagnoses, he has provided no evidence that these disorders 
bear any relationship to the chronic muscle strain he had in 
service.  What is missing here is the nexus element.  
Accordingly, the claim for back problems must be denied.  

C.  Disability manifested by skin rash

The veteran's third claim is for a skin rash, purporting to 
have begun six months after return from the Persian Gulf.  
The Persian Gulf Registry examiner diagnosed verruca 
vulgaris, defined as "a lobulated hyperplastic epidermal 
lesion with a horny surface caused by a human papillomavirus, 
transmitted by contact or autoinoculation. . . called also 
common wart. . ."  Dorland's Illustrated Medical Dictionary, 
27th Edition, W.B. Saunders Company, Harcourt Brace 
Jovanovich, Inc., 1830 (1988).  In 1996, he had a lesion 
diagnosed as seborrheic keratosis removed, and in 1997 he 
reported having had an allergic reaction to soap three years 
before.  He currently had no skin rash.  

This claim is clearly not well grounded, as the veteran has 
shown no current disability manifested by skin rash.  
Although he had been found to have verruca vulgaris, 
seborrheic keratosis, and an allergic reaction to soap, the 
disorders resolved and are no longer apparent.  Accordingly, 
the claim for a disability manifested by skin rash is denied.  

D.  Disability manifested by lethargy/tiredness

As to the veteran's fourth and final claim, 
lethargy/tiredness, the veteran is competent to report that 
he is tired or has no energy.  He is not, however, competent 
to diagnose such complaints as a disability.  He has provided 
no competent (i.e., medical) evidence that these complaints 
are symptomatic of a disorder.  Neither has any competent 
medical professional provided a nexus between service and the 
claimed tiredness/lethargy.  Without any supporting evidence, 
other than the veteran's unsubstantiated allegations, this 
claim must be denied.  

E.  Conclusion

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication"); see 
also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996).  See 
also, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 
477 (1999).


ORDER

Service connection for a disability manifested by diarrhea is 
denied.

Service connection for a back disorder is denied.

Service connection for a disability manifested by skin rash 
is denied.

Service connection for a disability manifested by 
lethargy/tiredness is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

